Name: Commission Regulation (EEC) No 3182/92 of 29 October 1992 revoking Regulation (EEC) No 2364/92 concerning the stopping of fishing for cod by vessels flying the flag of a Member State
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 10 . 92 Official Journal of the European Communities No L 317/67 COMMISSION REGULATION (EEC) No 3182/92 of 29 October 1992 revoking Regulation (EEC) No 2364/92 concerning the stopping of fishing for cod by vessels flying the flag of a Member State flag of a Member State or registered in a Member State should therefore be permitted ; whereas, consequently, it is necessary to revoke Regulation (EEC) No 2364/92, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as last amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Commission Regulation (EEC) No 2364/92 (3) stopped fishing for cod in the waters of ICES division II b by vessels flying the flag of a Member State or registered in a Member State ; Whereas Council Regulation (EEC) No 2985/92 (4) increased the quota for cod allcoated to the Community in the waters of ICES division II b as provided by Council Regulation (EEC) No 3882/91 (*) ; whereas fishing for cod in the waters of ICES division II b by vessels flying the HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2364/92 is hereby revoked. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 17 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1992. For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7. 1987, p . 1 . (2) OJ No L 306, 11 . 11 . 1988 , p. 2. 0 OJ No L 230, 13 . 8 . 1992, p . 17 . (4) OJ No L 300, 16 . 10 . 1992, p. 3 . 0 OJ No L 367, 31 . 12. 1991 , p. 1 .